DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR1020180018653, filed on 2/14/2018
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-18 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kim (US 2015/0140381 A1 – see IDS).
Regarding Claim 1, Kim discloses an electrode assembly 10 comprising:
a first electrode plate (current collector 130 of negative electrode 13) having a first electrode tab (negative lead tab 41) attached thereto;
a second electrode plate (current collector 114 of positive electrode 11) having at least one second electrode tab (positive lead tab 40) attached thereto; and
a separator 12 between the first electrode plate and the second electrode plate, the electrode assembly wound in a state in which the first electrode plate, the separator, and the second electrode plate are stacked, 
	wherein the second electrode plate comprises coating portions (inner and outer coating regions 151,152) formed by coating an active material on first and second surfaces thereof, and a cover tape on a leading edge (lamination tape 118), based on a winding direction, where the active material of the second electrode plate begins [pars. 0032,0035-36,0046-47,0066-68,0073Figs. 4-5].
	Regarding Claims 4 and 6, Kim discloses wherein the second electrode plate further comprises a half-coating portion formed by coating the active material on only one of the first and second surfaces at a region corresponding to the leading edge, on the basis of the winding direction, and  wherein the cover tape covers the half-coating portion [Figs. 4-5].
	Regarding Claims 3, 5 and 7-8, Kim discloses a secondary battery comprising the electrode assembly of claims 2, 4, 6 and 1, respectively [Fig. 1].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 1 above, and further in view of Kim 2 (US 2009/0317713 A1 – see IDS).
	Regarding Claim 2, Kim fails to disclose wherein the cover tape comprises polyethylene or polypropylene.  However, Kim 2 from the same field of endeavor, discloses providing a cover tape 170 on a leading edge, based on a winding direction, where the active material of the second electrode plate begins, wherein the cover tape comprises polyethylene or polypropylene [Kim 2 – par. 0041; Figs. 2A-2B].  Therefore, before the effective filing date of the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Kim to have modified the cover tape of Kim to have comprised polyethylene or polypropylene as well-known cover tape materials for coating the leading edge of an electrode plate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20030099880 A1, US 20040161662 A1, US 20100035144 A1, US 7842414 B2, US 9040202 B2, US 20160126585 A1, US 20160149221 A1, US 9401499 B2, US 20160268581 A1, and US 20160285070 A1.
Note that these references anticipate the subject matter of the claim 1 and most dependent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724